— 'The opinion of the Court was delivered by
Trunkey, J.:
Mrs. Ashway and Frederick Dice were not members of the same family, occupying the same house, till she went to live with him, in 1869. Instead of the evidence showing a mere family relation, it shows that they contemplated payment for her board, and dealt as debtor and creditor. Much of what was said in Miller’s appeal, just decided, applies to this case. The decree is affirmed for the reasons given by the learned Judge of the Orphan’s Court.
Decree affirmed and appeal dismissed at costs of appellants.